Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a first office action upon examination of application number 16/971086.  Claims 1-8 are pending and have been examined on the merits discussed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 108 are directed to an apparatus and a method.  Thus, all the claims are within the four potentially eligible categories of invention, satisfying Step 1 of the Subject Matter Eligibility (SME) test. 
As per Prong One of Step 2A, Examiner notes the claims are directed to a judicial exception.  The independent claim(s) recite(s) continuously acquiring worker operation information during an operation time of a worker, the worker operation information comprising at least one of an action or a location in the operation time; estimating a content of a task performed by the worker during a predetermined time slot in the operation time based on the worker operation information; and recording the content of the task and the predetermined time slot in which the task is performed, as operation history information of the worker, wherein, while estimating the content of the task, for each task predicted to be performed by the worker, a task content performed by the worker in the predetermined time slot is estimated by collating the action and the location included in the worker operation information, using task feature information comprising at least one of the action or the location based on the task being performed which is abstract.  Specifically, it is a mental process that can be practically performed in the mind or by a human using pen and paper. 
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP Vanda Memo issued in June 2018.
This judicial exception is not integrated into a practical application because independent claim 1 includes an apparatus comprising a worker operation information acquisition unit, a task content estimation unit and an operation history recording unit to implement the abstract idea.  This amounts to the application or instructions to apply the abstract idea on a general purpose computer, therefore the abstract idea is not integrated into a practical application.  Claim 5 does not include any additional elements to be considered under Prong 2.
Dependent claim 2 is directed to an additional information acquisition unit and the task content estimation unit configured to perform limitations which further limit the abstract idea presented in claim 1. In addition, dependent claim 3 is directed to a task feature change unit to perform limitations which further limit the abstract idea presented in claim 1.  Dependent claim 4 is directed to a frequent task extraction unit to perform limitations which further limit the abstract idea presented in claim 1. These units only amounts to application or instructions to apply the abstract idea on a general purpose computer, therefore the abstract idea is not integrated into a practical application.  Dependent claims 6-8 do not include any additional limitations that integrate the abstract idea into a practical application. Claims 6-8 only further limit the abstract idea presented in claim 5.
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a worker operation information acquisition unit”, “a task content estimation unit”, and “an operation history recording unit” in claim 1; “an additional information acquisition unit” in claim 2; “a task feature change unit” in claim 3; and “a frequent task extraction unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a worker operation information acquisition unit”, “a task content estimation unit”, and “an operation history recording unit” in claim 1; “an additional information acquisition unit” in claim 2; “a task feature change unit” in claim 3; and “a frequent task extraction unit” in claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the above recited functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “at least one of an action or a location”, and the claim also recites “collating the action and the location” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of each of the claimed “units”.  The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chisti et al, US 10,116,795.

As per claim 1, Chisti et al teaches a business management apparatus comprising: a worker operation information acquisition unit configured to continuously acquire worker operation information during an operation time of a worker, the worker operation information comprising at least one of an action or a location in the operation time (column 7, lines 12-25 – the historical assignment module monitors and stores information about agent task assignments that have already been made); a task content estimation unit configured to estimate a content of a task performed by the worker during a predetermined time slot in the operation time based on the worker operation information (column 5, lines 31-35, column 7, lines 51-64, column 10, lines 1-29 – estimating the performance of task assignments over a subsequent period of time); and an operation history recording unit configured to record the content of the task and the predetermined time slot in which the task is performed, as operation history information of the worker (column 7, lines 12-37 – recordation of tasks and times when task is performed by an agent), wherein, for each task predicted to be performed by the worker, the task content estimation unit is configured to (i) define task feature information comprising at least one of the action or the location based on the task being 
As per claim 2, Chisti et al teaches an additional information acquisition unit configured to acquire additional information including at least [[any]]one of a content of a task scheduled to be performed by the worker or a content of a task completed by the worker, wherein the task content estimation unit is configured to estimate  (i) the task content performed by the worker during the predetermined time slot, based on the additional information, (ii) the worker operation information, and (iii) the task feature information (column 11, lines 1-35 – the system collects additional information regarding the outcome of tasks that have been completed; the outcome (desirable or undesirable) plus the worker history assignments plus the tasks are used to estimated expected performance).  
As per claim 3, Chisti et al teaches a task feature change unit configured to receive a change of a defined content of the task feature information (column 9, lines 15-24, column 10, lines 1-19 – agents can be assigned multiple tasks, i.e., the example shows pairing agents with three different types of tasks).  .  
 As per claim 5, Chisti et al teaches a business management method comprising: continuously acquiring worker operation information during an operation time of a 
As per claim 6, Chisti et al teaches the business management method according to claim 5, further comprising: acquiring additional information including at least one of a content of a task scheduled to be performed by the worker or a content of a task completed by the worker, wherein, while estimating the content of the task, the task content performed by the worker during the predetermined time slot is estimated based on the additional information, the worker operation information, and the task feature 
As per claim 7, Chisti et al teaches the business management method according to claim 5, further comprising: receiving a change of a defined content of the task feature information (column 9, lines 15-24, column 10, lines 1-19 – agents can be assigned multiple tasks, i.e., the example shows pairing agents with three different types of tasks).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisti et al, US 10,116,795 in view of Ebesu, US 2018/0144429.
As per claims 4 and 8, Chisti et al fails to explicitly teach extracting a task content of which a number of times of being performed by the worker is greater than a predetermined threshold value, in accordance with the operation history information during a predetermined period, and presenting the extracted task content to the worker.  Ebesu, in an analogous worker detection system, collects information about work performed; when the load of work performed exceeds a threshold, the worker is alerted ([0035-0036].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Chisti et al the ability to determine when a task has been performed a number of times above a threshold as taught by Ebesu since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chisti et al, US 2020/0351401 – techniques for estimating expected performance in a task assignment system
Fraley et al, US 6275987 – adaptive, predictive progress indicator – gathers completion times for tasks to estimate progress

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683